Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on July 29, 2021 has addressed the objection to the specification, as well as the 35 USC 112(a) & 112(d) rejections that were set forth in the previous office action.  Claims 1-14, 18, 26-28 & 32 have been cancelled.  Claims 15-17, 19-25, 29-31, 33 & 34 AND new Claims 35-36 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 - Lines 8-9 has been amended to recite “a plunger pump housing consisting of a reduction gearbox housing that houses the reduction gearbox assembly, a power end housing that houses the power end assembly, and a hydraulic end housing that houses the hydraulic end assembly”.
The use of the transitional phrase “consisting of” constitutes new matter because this is a transitional phrase that “excludes any element, step or ingredient not specified in the claim”, see MPEP § 2111.03.  The applicants original disclosure does not have support for (or describes) excluding any other element (other than the “reduction gearbox housing”, “power end housing” & “hydraulic end housing”) from being a part of the “plunger pump housing”. 
Claim 15 - Lines 34-35 has been amended to specify that “the turbine engine and the plunger pump are the only turbine engine and plunger pump, respectively, of the power drive system”.  HOWEVER, this limitation fails to comply with the written description requirement because the applicant’s original disclosure does not specify that the invention only has one turbine engine & plunger pump.
Claim 15 - Lines 34-35 & Claim 36 - Lines 6-7 both recite “wherein the turbine engine and the plunger pump are the only turbine engine and plunger pump”.  This fails to comply with the written description requirement because the original disclosure does not describe their invention as having “the turbine engine and the plunger pump” as being “the only turbine engine and plunger pump” OR exclude the possibility of having more than one turbine engine and/or plunger pump.
Claim 35 - Lines 6-8 recites “a distance between a center of rotation of a bellcrank of the reduction gearbox assembly and a center of rotation of a crankshaft of the reduction gearbox assembly is 120 to 160 mm”.  However, this fails to comply with the written description 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 - Lines 6-8 recites “a distance between a center of rotation of a bellcrank of the reduction gearbox assembly and a center of rotation of a crankshaft of the reduction gearbox assembly is 120 to 160 mm”.  However, this renders the claim indefinite because it is not clear if the claim is correct as written (which as noted above would be introducing new matter) OR Claim 35 was intended to recite “a distance between a center of rotation of a bellcrank of the power end assembly and a center of rotation of a crankshaft of the power end assembly
To expedite prosecution, Claim 35 will be interpreted as intending to be directed to the distance between the center of rotation of the bellcrank & crankshaft of the power end assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19-21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag (US 2018/0266412 A1) (Stokkevag hereinafter) in further view of Morris (US 2016/0177678 A1) (Morris hereinafter).
Regarding Claim 15, Stokkevag discloses:  A power drive system (Figure 1) comprising: 
a turbine engine  (26) having a turbine engine housing (the outer surface of the turbine engine would form the turbine engine housing); 
an exhaust port (26a); and 
a plunger pump (28 & 30; Paragraph 4; Stokkevag describes how the fluid end of the pressure pump is normally a plunger/piston pump) having a reduction gearbox assembly (28; Paragraph 38), a hydraulic end assembly, and a power end assembly between the reduction gearbox assembly and the hydraulic end assembly (Paragraph 4; This paragraph describes how 
wherein the plunger pump (28 & 30) has a plunger pump housing consisting of a reduction gearbox housing that houses the reduction gearbox assembly, a power end housing that houses the power end assembly, and a hydraulic end housing that houses the hydraulic end assembly (Figure 4; The figure shows that all of the components that make up the plunger pump are defined within their own respective housings), 
wherein a first end of the turbine engine is connected to the exhaust port (Paragraph 32; This specifies how the gas turbine (26) is connected to the exhaust opening (26a)), and a second end of the turbine engine (26) is directly connected to the reduction gearbox assembly of the plunger pump (Paragraph 33; Figure 1; Paragraph 33 describes how the gas turbine is connected to the hydraulic pumps via a gearbox 28; The direct connection is also supported in Figure 1 (Please note Paragraphs 26-29 describe how Figure 4 is a perspective view of the schematically illustrated plant shown in Figure 1) which shows how the turbine (2) is directly connected to the gearbox (8)), 
wherein an output of the turbine engine is directly connected to an input shaft of the reduction gearbox assembly (Paragraph 33; Figure 1; Paragraph 33 describes how the gas turbine is connected to the hydraulic pumps via a gearbox 28; The direct connection is also supported in Figure 1 (Please note Paragraphs 26-29 describe how Figure 4 is a perspective view of the 
wherein the plunger pump, the turbine engine, and the exhaust port are arranged in order in a single-file line (Figures 1 & 4; PLEASE NOTE that a “single-file line” is not the same thing as a “straight line” (for example, you can have a group of people standing in a “single-file line” where the line goes around a corner).  So the claim merely requires that the components are connected in sequential order.  In Stokkevag, the turbine is connected to the reduction gearbox and the reduction gearbox is connected to the pump, so they would be considered as being arranged in “a single-file line”); 
wherein an output shaft of the reduction gearbox assembly is directly connected to an input of the power end assembly of the plunger pump (Paragraph 33; Figure 1; Paragraph 33 describes how the gas turbine is connected to the hydraulic pumps via a gearbox 28; The direct connection is also supported in Figure 1 (Please note Paragraphs 26-29 describe how Figure 4 is a perspective view of the schematically illustrated plant shown in Figure 1) which shows how the turbine (plunger pump (9c)) is directly connected to the gearbox (8)), and 
wherein the turbine engine and the plunger pump are the only turbine engine and plunger pump, respectively, of the power drive system (Paragraph 33 describes how the gas turbine can be connected to a set of single OR tandem-mounted hydraulic pumps via the gearbox.  So Stokkevag describes an embodiment where there is only a single hydraulic pump.).
Stokkevag fails to disclose:  an exhaust system; 
wherein the turbine engine housing and the reduction gearbox housing are directly connected and in direct physical contact with each other, 

wherein the power end housing and the hydraulic end housing are directly connected and in direct physical contact with each other. 
With respect to the limitations directed to how “the turbine engine housing”, “reduction gearbox housing”, “power end housing” & “hydraulic end housing are all connected in series with each housing in direct physical contact with the adjacent housings, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the body of these housings such that they were connected in direct physical contact with each adjacent housing is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the housings in direct physical contact versus having them separated from each other as long as the power drive system effectively functions as intended.  This is supported by Curry which shows how a power drive system comprising a turbine (108a & 108b), gearbox (110a & 110b) & pump (96a & 96b) can be arranged on a trailer (84) where the housing of the turbine, gearbox & pump are physically separate from each other (see Figure 10) but the system is still able to operate as intended.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag such that the housings of the various components are in direct physical contact with the adjacent housings, as such a modification would have been considered an obvious design choice that does not solve any specific problem OR provide any novel/unexpected result.
Morris does teach a system comprising a gas turbine (407) mounted on a trailer (Figure 4B) where an exhaust system (406) is mounted to one end of the turbine (Figure 4B) which is 
PLEASE NOTE that the proposed modification is to modify the exhaust port of Stokkevag’s turbine to have an exhaust system (as is being taught by Morris).  Upon this modification of Stokkevag, this will read on the limitation regarding how “the plunger pump, the turbine engine, and the exhaust system are arranged in order in a single-file line” (which as noted above does not require the various items to be arranged in a “straight line”, but merely requires that they are connected in sequential order).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag to have an exhaust system (which when incorporated into Stokkevag would have the exhaust system arranged in a single-file line with the other components), as taught by Morris, to allow the exhaust gas to pass through a silencer to reduce the amount of noise generated during operation.   
Regarding Claim 16, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris (please note that Stokkevag was modified to include the exhaust system of Morris in view of Claim 15) teaches:  wherein the exhaust system comprises an exhaust duct and an exhaust silencer, a first end of the exhaust duct being connected to the exhaust silencer, and a second end of the exhaust duct being connected to an exhaust port of the turbine engine (Morris: Paragraph 58 - Lines 12-14 & Paragraph 66 - Lines 1-5; Morris teaches how an exhaust collector (406) directs the exhaust gas from the turbine 
Regarding Claim 17, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein while Stokkevag does teach the use of a gas turbine (26), they are silent regarding:  wherein the turbine engine is adapted to operate using 100% natural gas.  
However, Morris does teach how the gas turbine (407) of a power drive system mounted on a trailer (Figure 4B) uses natural gas to run the gas turbine (see Paragraph 35).
The use of natural gas to operate a gas turbine is known to be more environmentally cleaner when compared to other types of hydrocarbons (see Paragraph 42 - Lines 1-5).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag to specifically use natural gas, as taught by Morris, to allow the operation of the gas turbine to be environmentally cleaner.  
Regarding Claim 19, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris teach:  wherein the reduction gearbox assembly of the plunger pump, the turbine engine, and the exhaust system are arranged in order in the single-file line (this specific arrangement was previously recited in Claim 15).   
Regarding Claim 20, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris teaches:  wherein the plunger pump (Stokkevag: 28 & 30), the turbine engine (Stokkevag: 26), and the exhaust system (Morris: 406) are supported by a chassis (Stokkevag: 19) of a transporter (Stokkevag: Figure 4).  
Regarding Claim 21, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag teaches:  wherein the hydraulic end assembly has one or more plungers (Stokkevag also describes in Paragraph 4 how a typical pressure pump comprises two major parts, a “fluid end” & “a power end”.  Where the fluid end (which pressurizes the fluid) is normally a plunger/piston, which would have at least one plunger), and 
wherein the plunger pump, including the one or more plungers, is provided at a first end portion of a transporter (19; Figure 4; This shows how the plunger pump (28 & 30) assembly is located at a first end portion of the trailer (19)).  
Regarding Claim 23, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag in view of Morris teaches:  further comprising a transporter to support the plunger pump, the turbine engine, and the exhaust system (see Figure 4), 
wherein the transporter comprises a chassis (19) which includes: 
a transport section, 
a bearing section, and 
a lapping section (see the annotation of Figure 4 below), 
wherein the transport section, the bearing section, and the lapping section are connected in sequence (see the annotation of Figure 4 below); and 
wherein the plunger pump, the turbine engine, and the exhaust system on the transporter are level in the working state (Figure 4; Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus 

    PNG
    media_image1.png
    506
    849
    media_image1.png
    Greyscale

Stokkevag is silent regarding:  wherein, while the power drive system is in a working state, the bearing section of the chassis is configured to contact the ground, and while the power drive system is in a transport state, the bearing section of the chassis is configured to not contact the ground. 
However, Morris does teach how a primer mover (704), pumps (702A & 702B) and the associated drive line assemblies (706) are arranged in a single-file on a “lay-down” trailer (710) with a transport section, bearing section & lapping section (see the annotation of Figure wherein, while the power drive system is in a working state, the bearing section of the chassis is configured to contact the ground (Paragraph 75; This describes how the main trailer beams are designed to rest on the ground for operational mode), and while the power drive system is in a transport state, the bearing section of the chassis is configured to not contact the ground (While this is not explicitly described by Morris, the examiner holds that this would be implicit in the design of the trailer.  Morris describes how the main trailer beams are designed to be laying on the ground when in operational mode, see Paragraphs 34 & 75.  So the beams would not be in contact with the ground when in transportation mode.). 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the trailer assembly of Stokkevag such that the bearing section of the chassis was configured to contact the ground (as taught by Morris) to provide the benefit of using an existing structure of the chassis to vertically support the trailer when in the operation state, as opposed to adding an additional component such as some vertical leg.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag & Morris as applied to claim 15 above, and further in view of Pizzichil et al (US 2007/0213171 A1) (Pizzichil hereinafter), and as evidenced by Altamura (US 2018/0283464 A1) (Altamura hereinafter).
Regarding Claim 22, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag & Morris fail to teach:  wherein the reduction gearbox assembly comprises two planetary reduction gearboxes and a parallel reduction gearbox, and 

Pizzichil teaches:  a reduction gearbox assembly (12) comprises two planetary reduction gearboxes (52) and a parallel reduction gearbox (Paragraph 6; Pizzichil teaches that the planetary gear reduction stage is integrated with a “parallel” helical bevel gearbox.  Please note that even if the claim was amended to specify that the input shaft & output shaft were parallel to each other, this would still be taught by Pizzichil in Paragraph 9 - Lines 1-4), the planetary reduction gearboxes are used in conjunction with the parallel reduction gearbox (Figure 3).
Pizzichil discloses in Paragraph 20 - Lines 17-19 how it “would be appreciated by those of ordinary skill in the art, a variety of gearing geometries may be employed”.  So while Pizzichil is silent regarding the specific transmission ratio used by their gearbox assembly, it would have been well within the capabilities of a person having ordinary skill in the art to have such a ratio fall between 60:1 to 106:1.  This is further supported in the previous court decision how “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, see MPEP 2144.05 Paragraph II.A, with Pizzichil teaching that the gearing geometries are a “results-effective variable”, see Paragraph 20 - Lines 17-19.  This is further evidenced by Altamura who discloses in Paragraph 60 - Lines 11-15 how a reduction gearbox can have a gear ratio of at least about 100:1.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the generic reduction gearbox assembly of Stokkevag with the specific integrated planetary & parallel gearboxes, as taught by Pizzichil, and as evidenced by Altamura.  It is noted that a simple substitution of one known element (in this case, a generic reduction gearbox) for another (in this case, a specific in this case, a gearbox capable of reducing the rotational speed between an input shaft & an output shaft) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.    Furthermore, the examiner holds that it also would not be inventive to discover the optimum or workable ranges for the gearbox transmission ratio, based on previous court decisions & Pizzichil’s disclosure in Paragraph 20 - Lines 17-19 how a variety of gearing geometries may be employed.

Claims 24, 25, 29-31, 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag & Morris as applied to claim 23 above, and further in view of Curry (US 2019/0338762 A1) (Curry hereinafter).
Regarding Claim 24, this claim is disclosing the same limitations that were previously disclosed in Claim 23 IN ADDITON TO:  the output of the turbine engine is connected to an input of the reduction gearbox assembly via a transmission shaft,
wherein the transporter directly supports the plunger pump, 
wherein the hydraulic end assembly of the plunger pump has one or more plungers, 
wherein the plunger pump, including the one or more plungers thereof, is provided on an upper surface of the chassis in the lapping section, 
wherein the plunger pump and the turbine engine are provided in order in a straight line along a transmission direction of power from the lapping section toward the bearing section. 
For all of the limitations recited in Claim 24 that were previously recited in Claim 23, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 23.  Regarding the additional limitations in Claim 24, Stokkevag discloses:  the turbine via a transmission shaft (The examiner takes official notice that Stokkevag would have a transmission shaft connecting the turbine engine to the input of the reduction gearbox.  Figure 1 shows how the turbine (2) is transmitting torque to the reduction gearbox (8), where it would have been known to one of ordinary skill that torque can be transmitted via a transmission shaft.  This is evidenced by Morris who describes in Paragraph 5 how a prime mover includes a motor shaft, wherein one end of the motor shaft couples to the first end of the gear box shaft”.),
wherein the transporter (19) directly supports the plunger pump (30; Figure 4), 
wherein the hydraulic end assembly of the plunger pump (28 & 30) has one or more plungers (Stokkevag also describes in Paragraph 4 how a typical pressure pump comprises two major parts, a “fluid end” & “a power end”.  Where the fluid end (which pressurizes the fluid) is normally a plunger/piston, which would have at least one plunger), 
wherein the plunger pump, including the one or more plungers thereof, is provided on an upper surface of the chassis in the lapping section (Figure 4). 
Stokkevag & Morris fail to teach:  wherein the plunger pump and the turbine engine are provided in order in a straight line along a transmission direction of power from the lapping section toward the bearing section.
HOWEVER, Curry does teach:  a turbine system (102) comprising a turbine (108a & 108b), reduction gearbox (110a & 110b) & pump (96a & 96b) mounted on the upper surface of a transporter chassis (84), where the pump (96a) and the corresponding turbine engine (108a) are provided in order in a straight line along a transmission direction of power from the lapping section (104) toward the bearing section (see the annotation of Figure 10 below).

    PNG
    media_image2.png
    547
    751
    media_image2.png
    Greyscale

The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the bodies of these components such that they were connected in order in a straight line would have been considered an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the components arranged in a straight line versus having them operably connected but offset from each other as long as the power drive system effectively functions as intended.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag such that the turbine & pump are connected to each other in a straight line along a transmission direction of power, as such a modification would have been considered an obvious design choice that does not solve any specific problem OR provide any novel/unexpected result.
Regarding Claim 25, Stokkevag in view of Morris & Curry teaches the invention as disclosed above in Claim 24, wherein Stokkevag (as modified in view of Claim 24) further teaches:  further comprising an exhaust system (Stokkevag was modified to include the exhaust system as taught by Morris) supported by the transporter in the bearing section (Figure 4; The exhaust system would be mounted to Stokkevag’s turbine (26).  Since the turbine in mounted on Stokkevag’s bearing section, this would result in the exhaust system as also being supported by the bearing section), the exhaust system being on a side of the turbine engine opposite the plunger pump (Would be met upon the modification of Stokkevag to have the exhaust system mounted to the exhaust port of the turbine since Figure 4 shows how the exhaust port (26a) on one side of the turbine (26) and the plunger pump (28 & 30) is on the other.).  
Stokkevag & Curry are silent regarding the exhaust system being in a straight line with the gas turbine.
Morris does teach a system comprising a gas turbine (407) mounted on a trailer (Figure 4B) where an exhaust system (406) is mounted to one end of the turbine (Figure 4B) which is configured to collect the air exhaust from the gas turbine and supply the exhaust air to the gas turbine exhaust stack (Paragraph 58 - Lines 12-14), where the gas turbine exhaust stack is mounted coaxially with the turbine (Figure 4B).  So Morris teaches having the exhaust system mounted in a straight line with the gas turbine.   
The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the bodies of these components such that they were connected in order in a straight line would have been considered an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the components arranged in a straight line versus having them operably 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag such that the exhaust connected to the turbine in a straight line, as taught by Morris, as such a modification would have been considered an obvious design choice that does not solve any specific problem OR provide any novel/unexpected result.
Regarding Claim 29, this is a method claim directed to the apparatus as disclosed in Claim 24 (While there are some minor differences in terminology, the scope of the two claims are identical.  For example, Claim 24 refers to the turbine engine being connected to an input of the reduction gearbox via a transmission shaft, where Claim 29 recites that the turbine engine is directly connected to the input of the reduction gearbox via a first rotatable shaft.  But there is no appreciable/patentable difference between the two claims).  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 29 is rejected under the same prior art, motivations & reasoning as those used to reject Claim 24.
Regarding Claims 30
Regarding Claim 31, Stokkevag in view of Morris & Curry teaches the method as disclosed above in Claim 30, wherein Stokkevag & Curry are silent regarding:  further comprising orienting the transporter from a transport state to a working state whereby a bottom side of a bearing section of a chassis thereof contacts a ground surface and the plunger pump and the turbine engine are level.
However, Morris does teach how a primer mover (704), pumps (702A & 702B) and the associated drive line assemblies (706) are arranged in a single-file on a “lay-down” trailer (710) with a transport section, bearing section & lapping section (see the annotation of Figure 7B below), wherein, while the power drive system is in a working state, the bearing section of the chassis is configured to contact the ground (Paragraph 75; This describes how the main trailer beams are designed to rest on the ground for operational mode), and while the power drive system is in a transport state, the bearing section of the chassis is configured to not contact the ground (While this is not explicitly described by Morris, the examiner holds that this would be implicit in the design of the trailer.  Morris describes how the main trailer beams are designed to be laying on the ground when in operational mode, see Paragraphs 34 & 75.  So the beams would not be in contact with the ground when in transportation mode.). 
Please note the proposed modification is to modify the transporter of Stokkevag such that the transporter is a “lay-down” trailer that allows the bearing section of the transporter to contact the ground when win a working state.  This modification would provide the benefit of simplifying the construction of Stokkevag’s transporter by using an existing structure of the chassis to vertically support the trailer when in the operation state, as opposed to adding an additional component such as some vertical leg. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the trailer assembly of Stokkevag (as modified by in view of Claim 29) such that the bearing section of the chassis was configured to contact the ground (as taught by Morris) to provide the benefit of using an existing structure of the chassis to vertically support the trailer when in the operation state, as opposed to adding an additional component such as some vertical leg.
Regarding Claim 33, Stokkevag in view of Morris & Curry teaches the method as disclosed above in Claim 29, wherein Stokkevag discloses:  further comprising operating the turbine engine (26) to drive the plunger pump (28 & 30; Paragraphs 4 & 33).
Stokkevag is silent regarding the turbine engine using 100% natural gas.
However, Morris does teach how the gas turbine (407) of a power drive system mounted on a trailer (Figure 4B) uses natural gas to run the gas turbine (see Paragraph 35).  PLEASE NOTE that Curry also teaches driving the turbine using 100% natural gas (see Paragraph 101 - Lines 10-13).
The use of natural gas to operate a gas turbine is known to be more environmentally cleaner when compared to other types of hydrocarbons (see Paragraph 42 - Lines 1-5 of Morris).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag (as modified in view of Claim 29) to specifically use natural gas, as taught by Morris, to allow the operation of the gas turbine to be environmentally cleaner.  
Regarding Claim 34, Stokkevag in view of Morris & Curry teaches the method as disclosed above in Claim 29, wherein Stokkevag fails to teach:  further comprising providing an 
However, Morris does teach a system comprising a gas turbine (407) mounted on a trailer (Figure 4B) where an exhaust system (406) is mounted coaxially to one end of the turbine (Figure 4B) which is configured to collect the air exhaust from the gas turbine and supply the exhaust air to the gas turbine exhaust stack (Paragraph 58 - Lines 12-14), where the gas turbine exhaust stack comprises a plurality of silencers that reduce noise from the inlet and exhaust transport (see Paragraph 66 - Lines 1-5).  
PLEASE NOTE that the proposed modification is to modify the exhaust port of Stokkevag’s turbine to have an exhaust system mounted coaxially to the turbine (as is being taught by Morris).  Upon this modification of Stokkevag, this will read on the limitation regarding how the exhaust system is on is mounted on an opposite side of the plunger pump since in Stokkevag, the exhaust port is on the opposite side of the turbine from Stokkevag’s plunger pump.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the power drive system of Stokkevag to have an exhaust system (which when incorporated into Stokkevag would have the exhaust system is mounted coaxially on the side of the turbine), as taught by Morris, to allow the exhaust gas to pass through a silencer to reduce the amount of noise generated during operation.   

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag in view of Morris as applied to claim 15 above, and further in view of Pizzichil, Wendt et al (US 2004/0050049 A1) (Wendt hereinafter) & Flanigan (US 2011/0171044 A1) (Flanigan hereinafter) and as evidenced by Altamura.
Regarding Claim 35, Stokkevag in view of Morris teaches the invention as disclosed above in Claim 15, wherein Stokkevag (as being modified in view of the 35 USC 112(b) issue noted above) fails to teach:  wherein rated input power of the plunger pump is 5000-7000 hp,
wherein the reduction gearbox assembly has a transmission ratio of 60:1 to 106:1, 
wherein a maximum input speed of the plunger pump is 16000 rpm, and 
wherein a distance between a center of rotation of a bellcrank of the power end assembly and a center of rotation of a crankshaft of the power end assembly is 120 to 160 mm.  
However, Morris teaches how a prime mover (704) can drive a pump (702A) where the prime mover may operate at HP ratings from 3,000-10,000 HP (see Paragraph 77).
The courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP § 2144.05 Paragraph I.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the turbine pump assembly of Stokkevag such that the prime mover may operate at an HP rating from 5,000-7,000 HP (as taught by Morris), since this would be desirable for utilizing Stokkevag’s assembly in applications requiring 5,000-7,000 HP horsepower.
Pizzichil discloses in Paragraph 20 - Lines 17-19 how it “would be appreciated by those of ordinary skill in the art, a variety of gearing geometries may be employed” in reduction gearbox assemblies (12).  So while Pizzichil is silent regarding the specific transmission ratio used by their gearbox assembly, it would have been well within the capabilities of a person having ordinary skill in the art to have such a ratio fall between 60:1 to 106:1.  This is further supported in the previous court decision how “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the generic reduction gearbox assembly of Stokkevag (as modified in view of Claim 15) with a reduction gearbox that achieves a transmission ratio of 60:1 to 106:1, as taught by Pizzichil, and as evidenced by Altamura.  It is noted that a simple substitution of one known element (in this case, a generic reduction gearbox) for another (in this case, a specific integrated reduction gearbox that achieves a specific transmission ratio) to obtain predictable results (in this case, a gearbox capable of reducing the rotational speed between an input shaft & an output shaft) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.    Furthermore, the examiner holds that it also would not be inventive to discover the optimum or workable ranges for the gearbox transmission ratio, based on previous court decisions & Pizzichil’s disclosure in Paragraph 20 - Lines 17-19 how a variety of gearing geometries may be employed.
Wendt teaches in Paragraph 155 how a gas turbine is connected to a gearbox which in turn is connected to a hydraulic pump, where the gearbox has a stepdown ratio of approximately 35,000 RPM to 6,000 RPM.  Please note that Stokkevag does describe in Paragraph 38 how the prime mover may have a gear unit may be configured to reduce high-rpm output from the turbine, so Stokkevag would be capable of achieving a high-rpm (such as 35,000 RPM).  Wendt provides a teaching of having the maximum input speed of the plunger pump is 35,000 RPM, this would be an upper limit for the gas turbine and one of ordinary skill in the art 
Therefore, the examiner holds that one of ordinary skill in the art at the effective filing date of the claimed invention to modify the turbine assembly of Stokkevag (as modified in view of Claim 15) to have the input speed of the reduction gearbox of the plunger pump be 16,000 RPM, as taught by Wendt, as it would be recognized that a turbine could drive a pump with an input speed up to 35,000 RPM.
Flanigan is directed to a crankshaft (38) of a piston/plunger pump drive by a prime mover (see Figure 1A) where “the radial distance the eccentric portion (48) is offset from the axis of rotation of the crankshaft (38) determines the linear distance of the stroke of each piston” (see Paragraph 25 - Lines 12-15).  
This means that Flanigan teaches how the radial distance between the center of rotation of the eccentric/bellcrank and the center of rotation of the crankshaft would be a result-effective variable (the result being achieved is the linear distance of the piston stroke).  The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, see MPEP 2144.05 Paragraph II.A & B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the crankshaft of Stokkevag’s power end assembly (as described in Paragraph 4) could be modified to have distance between the centerlines of the bellcrank & crankshaft be 120-160 mm, as the distance between the bellcrank & crankshaft is a result-effective variable that can be optimized to achieve a desired piston stroke, as taught by Flanigan.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Stokkevag, Morris & Curry as applied to claim 24 above, and further in view of Pizzichil, Wendt & Flanigan (and as evidenced by Altamura).
Regarding Claim 36, Stokkevag in view of Morris & Curry teaches the apparatus as disclosed above in Claim 24, wherein Stokkevag discloses:  wherein the turbine engine and the plunger pump are the only turbine engine and plunger pump, respectively, of the semi-trailer-loaded turbine system (Paragraph 33 describes how the gas turbine can be connected to a set of single OR tandem-mounted hydraulic pumps via the gearbox.  So Stokkevag describes an embodiment where there is only a single hydraulic pump.).
Stokkevag fails to disclose:  wherein rated input power of the plunger pump is 5000-7000 hp, 
wherein the reduction gearbox assembly has a transmission ratio of 60:1 to 106:1, 
wherein a maximum input speed of the plunger pump is 16000 rpm, and 
However, Morris teaches how a prime mover (704) can drive a pump (702A) where the prime mover may operate at HP ratings from 3,000-10,000 HP (see Paragraph 77).
The courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP § 2144.05 Paragraph I.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the turbine pump assembly of Stokkevag such that the prime mover may operate at an HP rating from 5,000-7,000 HP (as taught by Morris), since this would be desirable for utilizing Stokkevag’s assembly in applications requiring 5,000-7,000 HP horsepower.
Pizzichil discloses in Paragraph 20 - Lines 17-19 how it “would be appreciated by those of ordinary skill in the art, a variety of gearing geometries may be employed” in reduction gearbox assemblies (12).  So while Pizzichil is silent regarding the specific transmission ratio used by their gearbox assembly, it would have been well within the capabilities of a person having ordinary skill in the art to have such a ratio fall between 60:1 to 106:1.  This is further supported in the previous court decision how “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, see MPEP 2144.05 Paragraph II.A, with Pizzichil teaching that the gearing geometries are a “results-effective variable”, see Paragraph 20 - Lines 17-19.  This is further evidenced by Altamura who discloses in Paragraph 60 - Lines 11-15 how a reduction gearbox can have a gear ratio of at least about 100:1.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the generic reduction gearbox assembly of Stokkevag (as modified in view of Claim 15) with a reduction gearbox that achieves a transmission ratio of 60:1 to 106:1, as taught by Pizzichil, and as evidenced by Altamura.  It is noted that a simple substitution of one known element (in this case, a generic reduction gearbox) for another (in this case, a specific integrated reduction gearbox that achieves a specific transmission ratio) to obtain predictable results (in this case
Wendt teaches in Paragraph 155 how a gas turbine is connected to a gearbox which in turn is connected to a hydraulic pump, where the gearbox has a stepdown ratio of approximately 35,000 RPM to 6,000 RPM.  Please note that Stokkevag does describe in Paragraph 38 how the prime mover may have a gear unit may be configured to reduce high-rpm output from the turbine, so Stokkevag would be capable of achieving a high-rpm (such as 35,000 RPM).  Wendt provides a teaching of having the maximum input speed of the plunger pump is 35,000 RPM, this would be an upper limit for the gas turbine and one of ordinary skill in the art would recognize that the input speed could be any value between 0-35,000 RPM depending on the desired application.
Therefore, the examiner holds that one of ordinary skill in the art at the effective filing date of the claimed invention to modify the turbine assembly of Stokkevag (as modified in view of Claim 15) to have the input speed of the reduction gearbox of the plunger pump be 16,000 RPM, as taught by Wendt, as it would be recognized that a turbine could drive a pump with an input speed up to 35,000 RPM.

Response to Arguments
The applicant’s arguments entered on July 29, 2021 have been fully considered.
The examiner agrees that the amendments have addressed the objections to the specification and the 35 USC 112 rejections that were set forth in the previous office action.
With respect to the applicants arguments that the proposed amendments would overcome the previously cited prior art, the examiner respectfully disagrees.
The applicant has argued that neither Stokkevag, Morris nor Curry provides a teaching for having the turbine engine housing directly connected and in direct physical contact with the 
While the examiner agrees that none of the cited prior art provides a teaching for these limitations.  HOWEVER (as noted in the rejection above) these limitations would not be considered patentably significant of the prior art because having the adjacent housings directly physically connected to each other would have been considered an obvious design choice that is not solving any specifically stated problem OR is described as providing an novel/unexpected result.  It would also appear that having the housings separate from each other does not impact how the system is intended to operate.  This is supported by Curry which (as noted by the applicant in their remarks) shows in Figure 10 how a turbine is able to drive a pump through a gearbox, even though the housings are not shown to physically contact each other.
So because having the housings physically connected together is not solving any problem AND a system with separated housings still operates/functions the same, those amendments were not held to be sufficient to overcome the previously cited prior art since they represent an obvious design choice that does not have any patentable significance to the claimed invention.
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746